Citation Nr: 1015161	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder (chronic obstructive pulmonary disease), 
to include as secondary to service-connected Type II diabetes 
mellitus.

2.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to service-connected Type 
II diabetes mellitus.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1970.

This case is before the Board of Veteran's Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in 
June 2005 that declined to reopen the Veteran's previously 
denied claim for service connection for a respiratory 
disorder; and in December 2008, that denied entitlement to a 
TDIU rating.

Pursuant to the Veteran's request, a travel board hearing 
before a Veterans Law Judge was scheduled for July 2009 with 
respect to issue of whether new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection for a respiratory disorder.  However, in June 
2009, the Veteran withdrew his request for a hearing and his 
request is therefore deemed withdrawn.  38 C.F.R. 
§§ 20.702(d); 20.704(d) (2009).

Although VA did not consider whether service connection was 
warranted for a respiratory disorder as secondary to service-
connected diabetes mellitus in the September 1997 denial, 
separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and a final 
denial on one theory is a final denial on all theories.  
Therefore, new and material evidence is necessary to reopen a 
claim for the same benefit asserted under a different theory.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

In a November 2009 informal hearing presentation, the Veteran 
appears to have requested an increased rating for his 
service-connected PTSD.  As that claim has not been developed 
for appellate review, the Board refers it to the RO for 
appropriate action.

The issues of entitlement to service connection for a 
respiratory disorder and entitlement to a TDIU rating are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a September 1997 RO 
decision that denied service connection for breathing 
problems.

2.  Evidence submitted since the September 1997 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the 
Veteran's claim for service connection for breathing problems 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1100, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a respiratory disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1997 rating decision denied service connection 
for breathing problems.  Although the RO denied the Veteran's 
application to reopen the claim in a June 2005 rating 
decision, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 8 Vet. App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the September 1997 rating 
decision became final because the appellant did not file a 
timely appeal.

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in February 2005.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the September 1997 decision, the evidence 
consisted of the Veteran's service medical records, VA 
treatment reports, private treatment records, and a VA 
examination dated in August 1997.  The RO denied the 
Veteran's claim because the evidence did not show that his 
breathing problems were related to his service.

New evidence includes additional post-service treatment 
records, records from the Social Security Administration, VA 
examinations, and statements from the Veteran.   The new 
evidence also includes a February 2007 VA examination and 
opinion that the Veteran's shortness of breath and cough are 
related to his diabetes.  The Board finds that the evidence 
received since the last final decision is new and material 
evidence and raises a reasonable possibility of 
substantiating this claim because it addresses a previously 
unestablished fact, that the Veteran's respiratory disorder 
is related to his service or an event or injury in service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a respiratory disorder is reopened, 
and the appeal is granted to that extent only.


ORDER

New and material evidence having been received, the claim for 
service connection for a respiratory disorder, to include as 
secondary to service-connected diabetes mellitus is reopened.  
To that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  The Board notes that the most recent VA 
medical records are dated in September 2008.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.

The Veteran contends that he has a respiratory disorder that 
is related to his service-connected diabetes mellitus.  The 
Veteran's service treatment records reflect treatment for 
bronchitis in August and September 1967.  However, the April 
1967 entrance and February 1970 separation examinations 
reflect normal clinical examinations of the Veteran's lungs 
and chest, and are void of any diagnosed respiratory 
disorders.  Post-service VA and private medical records 
reflect treatment for and diagnoses of COPD with acute 
exacerbation and acute bronchitis.  Post-service treatment 
records also reflect a long history of smoking.  On VA 
diabetes mellitus examination in February 2007, the examiner 
opined that the Veteran's shortness of breath and cough were 
related to his diabetes mellitus.  During a VA pulmonary 
consultation in July 2007, the Veteran indicated that he may 
have been exposed to asbestos as a teenager and that he was 
exposed to tuberculosis as a child.  He also indicated that 
he worked in a carpet mill for about five years during which 
he might have been exposed to cotton dust.  It was noted that 
he had a greater than 60 pack-year history of smoking.  He 
was diagnosed with severe COPD.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the Veteran is 
competent to report the onset of a respiratory disorder after 
his service, he is not competent to diagnose or to relate any 
current respiratory disorder to his service or to his 
service-connected diabetes mellitus.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examiner on remand should specifically reconcile 
the opinion with the February 2007 VA opinion and opinions 
and any other opinions of record.

With respect to the Veteran's claim for a TDIU rating, in his 
June 2009 substantive appeal, the Veteran requested a Travel 
Board hearing to be in conjunction with that claim.  He had 
previously requested a hearing on his service connection 
claim.  In June 2009, his representative indicated that he 
would not attend the scheduled July 2009 hearing.  Shortly 
thereafter, in June 2009, he requested a Travel Board hearing 
on his TDIU claim.  That hearing has not been scheduled.  
Accordingly, on remand the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel 
board hearing at the RO in connection with 
his appeal for a TDIU rating.

2.  Obtain the Veteran's VA treatment 
records dated since September 2008.

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
respiratory disorder, including COPD.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the February 
2007 VA opinion.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current respiratory 
disorder, including COPD.

(b)  Is there clear and unmistakable 
evidence that any respiratory disorder 
pre-existed the Veteran's service, 
including any pre-service exposure to 
asbestosis and tuberculosis?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting respiratory 
disorder underwent a permanent increase 
in severity during or as a result of 
his service? The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  Is it at least as likely as not 
(50 percent probability or more) that 
any respiratory disorder, including 
COPD, was incurred in or is due to or 
the result of the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a respiratory disorder, 
in addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

(e)  Is it more likely (more than 50 
percent probability) that any current 
respiratory disorder is due to or the 
result of any post-service exposure to 
cotton dust during the Veteran's 
employment at a carpet mill?

(f)  Is it at least as likely as not 
(50 percent probability or more) that 
any respiratory disorder is proximately 
due to or the result of the Veteran's 
service-connected diabetes mellitus?

(g)  Is it at least as likely as not 
(50 percent probability or more) that 
any respiratory disorder has been 
aggravated (permanently increased in 
severity beyond the natural course of 
the condition) by the Veteran's 
service-connected diabetes mellitus?

(h)  Is it at least as likely as not 
(50 percent probability or more) that 
the Veteran's service-connected 
disabilities (posttraumatic stress 
disorder, gunshot wound of the left 
foot, diabetes mellitus, bilateral 
lower extremity peripheral neuropathy, 
and erectile dysfunction), without 
consideration of nonservice-connected 
disabilities, render him unable to 
secure or follow a substantially 
gainful occupation?

4.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


